CENTRAL AFRICAN REPUBLIC

1993 Model Contract For Exploration
And Production of Petroleum Between The
Government & International Oil Companies
CONTENTS

ARTICLE
1 Definitions
2 Scope and duration of the Contract.
3 Granting of the exploration Permit, renewal and surface relinquishment..
4 Exploration work obligations and guarante
5 Appraisal of a Discovery..........:-s+++
6 — Granting and renewal of a Concession.
7 Transportation of Petroleum by pipeline:
8 Production from a Commercial Field......
9 Obligation to supply domestic market with Crude Oi

10 —— Natural Gas ........essessssssessceceneenessesssessecenssneseeenensees
11 Company's rights relating to the conduct of Petroleum Operation:
12. Company's obligations relating to the conduct of Petroleum Operations
13 Information and reports ............ssssesseesseesssssesseeesnseesnenssnenessenenennessen
14 Annual Work Programs
15 Supervision of Petroleum Operations ..
16 —_ Valuation of Crude Oil and Natural Gas
17 Royalty on production
18 Taxation ........scseeeeeee
19 Incentives to petroleum exploration
20 Accounting and audit.
21 Import and expott......
22 ‘Foreign exchange control
23 ASSIQMMENTL.......-.-s-eeeeee
24 Ownership and transfer of assets upon termination .
25 Responsibility and insurance
26 Cancellation of the Permit, revocation of a Concession and
termination of the Contract ..
27 Applicable law and stability of conditions .
28 Force Majeure...........
29 Arbitration and expertis
30 Miscellaneous provisions..
APPENDIX
1 Delimitation of the Exploration Permit ............ssssssssssssssssssenseensensernesnntesssessensenennes
2. Accounting Procedure

a7
CONTRACT

BETWEEN

- the Central African Republic, hereinafter referred to as “the State", hereby represented
by the Minister of Defense, Veterans, Energy, Mines and Hydraulics,

on the one hand,
AND
- a company organized under the laws in force in 5
having its headquarters in hereinafter referred to as "the Company”,
hereby represented by duly commissioned hereto,

WHEREAS the discovery and expioitation of Petroleum in the territory of the Central African
Republic would provide an economic benefit for the development of the country;

WHEREAS the Company represents that it has the technical competence and financial ability
to perform the Petroleum Operations herein described;

CONSIDERING the Ordinance N° 93.007 of May 25, 1993 stating the Petroleum Code
which governs the legal and fiscal regime applicable to Petroleum exploration, exploitation and
transportation activities in the Central African Republic;

NOW THEREFORE, the Parties hereby agree as follows:

48
ARTICLE 1

DEFINITIONS

The terms used in this Contract shall have the following meaning:

11.

1.2.

1,3.

14,

15.

1.6.

1.7.

1.8.

"Year" or "Calendar Year" means a period of twelve (12). consecutive months
starting January first (1st) and ending on the subsequent December thirty-first (31st).

"Contract Year" means a period of twelve (12) consecutive months starting on the
Effective Date or the anniversary date of said Effective Date.

"Petroleum Code" means the Ordinance N° 93.007 of May 25, 1993, governing the
legal and fiscal regime applicable to Petroleum exploration, exploitation and
transportation activities, as well as the instruments establishing the implementation
thereof.

"Concession" means a Petroleum exploitation concession with respect to a
Commercial Field, as granted pursuant to the pro ns Of Article 6.

"Contract" means this instrument and. appendices, as
extension hereto mutually agreed ypon™by-the Parties
Article 30.2. .

| as. sly modification or

"Effective Date" means the’date. of ent ‘ffect of the Contract as defined in

Article 2.3.
"Discovery" means the discovery/of a Petroleum accumulation made during the
drilling of a well carried out urider this Contract, of which the commercial nature has
not yet been established. 9”

“Department in charge of Petroleum" means at any time the administrative
department in charge of Petroleum.

"Dollar" means dollar of the United States of America.

"State" means the Central African Republic.

" Appraisal" means exploration activities, including, but not limited to, drilling which
are performed pursuant to Article 5.2. after the declaration of a Discovery, the purpose
of which is to confirm the commercial nature of said Discovery and to delineate, as the
case may be, the extent of the Commercial Field so discovered.

"Exploratory Well" means any well drilled in view of making a Discovery, excluding
inter alia an Appraisal well or a development well.

49
1.14.

1.15.

1.16.

1.18.

1.19.

1.20.

1.21.

1.22.

1.23.

1.24.

1.25.

"Franc CFA" means franc of the Union of the State members of the Central African
States' Bank (BEAC).

“Natural Gas" means the dry gas and wet gas produced alone or in association with
Crude Oil, as well as any other gaseous products extracted from the wells.

"Associated Natural Gas" means the Natural Gas existing in a reservoir in solution
with Crude Oil, or as gas cap in contact with Crude Oil, and which is or may be
produced in association with Crude Oil.

"Non Associated Natural Gas" means Natural Gas other than Associated Natural
Gas.

"Commercial Field" means a Petroleum-impregnated geological entity in one or
several overlaying reservoirs in respect of which the Appraisal operations set forth in
Article 5 have been carried out, and which, in accordance with good international
petroleum industry practice and pursuant to the Contract, may be developed and
exploited under economic conditions for the Company.

"Petroleum" means Crude Oil and Natural Gas.

"Minister" means at any time the Minister inf
representative.

"Operator" means the operat ‘Company for purposes of
conducting the Petroleum Operit

"Petroleum Operations" means Petroleim prospection, exploration, development,
exploitation, separation, treatmerit, “Sforage and transportation operations up to the
Delivery Point, performed by the Conipany under this Contract, including the treatment
of Natural Gas, but excluding-refining operations and the marketing of petroleum
products.

"Parties" means the State and the Company. "Party" means, as the case may be, the
State or the Company.

"Permit" means the exclusive Petroleum exploration permit granted by the State
pursuant to the provisions of Article 3.

"Crude Oil" means crude mineral oil, asphalt, ozokerite and all other petroleum which
is liquid in its natural state or obtained from Natural Gas through condensation or
extraction, including condensates and Natural Gas liquids.

"Delivery Point" means the F.O.B. Petroleum loading point at the export terminal or
any other point mutually agreed upon by the Parties, inside or outside the Central
African Republic. As the case may be, several Delivery Points may be agreed upon by
the Parties for purposes of this Contract.

50
1.26.

1.27.

1.28.

1.29.

1.30.

2.1.

"Annual Work Program" means the detailed program for the Petroleum Operations
which shall be performed during a Calendar Year, as approved pursuant to the
provisions of Article 13.

"Company" means the Company, as well as any entity to which a participating interest
may be assigned pursuant to Article 23. If the Company is composed of several
entities, such entities shall be joint and several and the Company shall not be considered
as a legal entity.

" Affiliated Company" means:

a) any company or any other entity which directly or indirectly controls or is controlled
by a company constituting a party hereto; or

b) any company or any other entity which directly or indirectly controls or is-controlled
by acompany or entity which directly or indirectly controls a company constituting a
party hereto.

For purposes of the foregoing definition, "control" means the direct or indirect

ownership by a company or any other entity of a peréentage of the shares or interest
forming the capital of another company or entity;.which-are enough to hold a majority

of voting Tights exercisable at general meetings of that other ; ObeNBANY or entity, or to

SCOPE AND DURATION OF THE CONTRACT

The scope of this Contract is, pursuant to the legislation in force in the Central African
Republic, to define the rights and obligations of the Parties with respect to the activities
of the Company related to the Permit set forth in Article 3.1. and to the Concessions
set forth in Article 6 which may result therefrom.

This Contract establishes the conditions under which the Company shall proceed to
exploration for Petroleum inside the Permit area and, if any, inside the Concessions.

It also establishes the conditions under which shall be performed the development and
exploitation of the Petroleum Commercial Fields which have given rise to the granting
of the Concessions set forth in Article 6, as well as the separation, treatment, storage,
transportation, marketing of Petroleum so produced and any other Petroleum
Operations which result therefrom up to the Delivery Point and which are authorized
under said Contract.

of
3.8.

4.1.

4.2,

4.3.

(c) the delimitation of the relinquished areas shall be subject to the approval of the
Minister and shall accompany the application for the renewal of the term of validity
of the Permit, to which shall be attached a report specifying the work performed
over the relinquished areas from the Effective Date and the results obtained
therefrom.

Depending on the surface area and the shape of the initial
Permit area, specific relinquishment conditions may be
specified in the Contract, in particular in the event the
Permit has been divided into several zones, due to its
surface area.

The Company may at any time notify the Minister, with at least thrée (3) months’ prior
notice, that it relinquishes its rights on all or part of the Permit. In the event of
relinquishment in part, the provisions of Article 3.7. shall apply, mutatis mutandis, to
the delimitation of the relinquished area. Any volontary relinquishment during the term
of validity of the Permit shall not reduce the exploration work commitments set forth in
Article 4, nor the amount of the corresponding guarant

During the initial period of validity of tthe Company shall:

(a) carry out at least €__1) kilometers of seismic survey; the work with
respect to such seismic survey shall commence within ( ) months
from the Effective Date; atid

(b) drill at least ( ) Exploratory Wells; the first Well shall commence
within ( ) months from the Effective Date.

During the first renewal period of the Permit, the Company shall:

(a) carry out at least____ (____) kilometers of seismic survey;
(b) drill atleast____————s (___) Exploratory Wells.

During the second renewal period of the Permit, the Company shall:

( ) kilometers of seismic survey;

(a) carry out at least

(b) drill at least ( ) Exploratory Wells.

34
44.

4.5.

4.6.

The minimum exploration program shall take into account
the characteristics of each Permit. As priority is given to
drilling, the obligations under paragraphs (a) above may
be removed, as the case may be.

Each Exploratory Well set forth in Articles 4.1. to 4.3. shall be drilled to the minimum
contractual depth of ( ) meters, or to a lesser depth if discontinuing
drilling according to good international petroleum industry practice is justified by one
of the following reasons:

(a) basement is encountered at a depth less than the above-mentioned minimum
contractual depth;

(b) continued drilling is manifestly dangerous due to abnormal formation pressure;
(c) petroleum formations are encountered, requiring the installation of’-protective

casings which prevent reaching the above-mentioned minimum contractual depth;
or

(d) the objective which was specified in the. Exy atory Well location report at a

reached before such depth.

In any of the above cases, the

obligations specified for said period, the excess wells may be carried forward to the
following renewal period(s) and shall be deducted from the obligations specified for
said period(s), provided that at least one Exploratory Well shall be drilled during each
renewal period of the Permit.

For purposes of Articles 4.1. to 4.3., Appraisal wells drilled under an Appraisal
program shall not be considered as Exploratory Wells and only one well per Discovery
shall be deemed to be an Exploratory Well.

Upon the Effective Date, the Company shall provide an irrevocable bank guarantee
acceptable to the Minister, guaranteeing its minimum work obligations for the first
initial exploration period provided for in Article 4.1.

In the event of renewal of the Permit, the Company shall also provide a similar
guarantee guaranteeing the minimum work obligations for that renewal period.

55
5.1.

5.2.

The amount of the guarantee shall be calculated by using the unit costs per km of
seismic survey and per Exploratory Well set forth as follows:

(a) Dollars___(_) per km of seismic survey to be carried out;
(b) Dollars____(_) million per Exploratory Well to be drilled.

Three (3) months after completion of a seismic survey or an Exploratory Well drilled to
the minimum contractual depth, the above-mentioned guarantee shall be adjusted in
such a manner as to guarantee the outstanding balance of the minimum contractual
work obligations for the current exploration period, as valued in accordance with the
provisions of the previous paragraph.

If, upon expiry of any exploration period, or in the event of whole relinquishment or
cancellation of the Permit, the exploration work has not reached the minimum
commitments prescribed in this Article 4, the Minister shall have the right to call for the
guarantee as a compensation for the non-performance of the work commitments
undertaken by the Company.

After the payment has been made, the Company shallbe, deemed to have fulfilled its
minimum exploration work obligations under Article, # of this Contract; the Company

If the Company discovers Petroleum in the Permit, it shall notify the Minister thereof as
soon as possible, and provide him with information and data related thereto, as well as
perform, in accordance with good international oil industry practice, the tests necessary
to the determination of the shows encountered during drilling.

If the Company wishes to appraise the above-mentioned Discovery, it shall diligently
submit to the Minister an Appraisal work program and corresponding budget, no later
than eighteen (18) months following the date on which the Discovery has been notified
as set forth in Article 5.1. above. The Minister shall not reject such Appraisal program,
unless he may justify the reason thereof.

The Company shall then diligently perform the Appraisal work with respect to that
Discovery, in compliance with said program. Upon completion of said Appraisal work,
which shall not extend beyond the term of validity of the Permit provided for in Article
3, including the possible extensions thereof, the Company shall provide the Minister
with a report containing the technical and economic information with respect to the
field so discovered and appraised, which shall establish, in the Company's opinion,
whether said field is commercial or not. Such report shall include, inter alia, the

36
5.3.

6.1.

following information: geological and petrophysical characteristics of the field;
estimated delimitation of the field; results of the drill stem tests and production tests
performed; preliminary economic study with respect to the exploitation of the field.

If, upon completion of the Appraisal work program, the Company declares the Field as
Commercial, it shall also submit to the Minister within six (6) months following
completion of Appraisal work a development and production plan with respect to said
Commercial Field, in accordance with the provisions of Article 6.2.

During the term of validity of the Permit, the Minister may, with at least six (6) months’
prior notice, request the Company to relinquish all its rights over the area
encompassing a Discovery, including Petroleum which may be produced from said
Discovery, if the Company:

(a) has not submitted an Appraisal work program with respect to said Discovery
within eighteen (18) months following the date on which the Discovery has been
notified to the Minister; or

(b) does not declare the Field as Commercial within
Appraisal work.

0 (2) years after completion of

GRANTING AND‘ ENEWAL CONCESSION

Each Commercial Field shall give, ight of granting a Concession, under the

following conditions:

(a) If after completion of the-Appraisal program with respect to a Discovery set forth
in Article 5.2., such Discovery is declared as Commercial Field by the Company, it
shall submit with the development and production plan provided for in Article 6.2.
an application for a Concession, in accordance with the provisions of the
Petroleum Code;

(b) The Concession shall be granted by decree, after approval of the development and
production plan with respect to the Commercial Field in question, for an initial
period of twenty-five (25) years from the date of granting thereof; it shall cover the
extent of the Commercial Field located inside the Permit then in force;

(c) Upon expiry of the initial period specified in paragraph (b), the term of validity of
the Concession shall be renewed by decree, under this Contract, for an additional
period of no more than ten (10) years, in the event the Company apply therefor
with supporting materials at least one (1) year prior to said expiry, provided that
the Company has fulfilled all its obligations and gives evidence that a commercial
production from the Concession in question may remain possible after the expiry of
the initial period of the Concession;

a7
6.2.

6.3.

(d) If, upon expiry of the renewal period of the Concession specified in paragraph (c),
the exploitation of the Commercial Field remains possible, the Parties shall
mutually agree upon the conditions applicable to the continuation of exploitation.

For each Commercial Field, the Company shall submit to the Minister a development
and production plan, containing, inter alia, the following with respect to that
Commercial Field:

- the delimitation of its extent as well as the corresponding technical supporting
materials;

- an estimate of the recoverable reserves, both proven and probable, and of the
corresponding production profile, as well as a study on the methods for recovery
of Petroleum and utilization of Natural Gas;

- the description of facilities and work required for the exploitation of the
Commercial Field, such as the number of wells, the facilities required for the
production, treatment, storage and transportation of Petroleum, as well as the time
schedule for the performance of those facilities and work;

- a study (“étude d'impact") on environment specifyin the possible impacts of the
planned work concerning the environm nd to take into
account environmental concerns; :

production costs, as well as
ial nature of the Field;

Within ninety (90) days following receipt of the development and production plan, the
Minister may propose revisions or modifications to said plan and to the Concession
area applied for. The provisions of Article 14.2 of this Contract shall apply, mutatis
mutandis, to said development and production plan as regards the approval thereof.

In the event the Minister has not notified any revision or modification within the above-
mentioned time period of ninety (90) days, the development and production plan
submitted by the Company shall be deemed to be approved on the date of expiry of said
time period.

When the results obtained during the development justify some modifications to the
development and production plan, said plan may be modified by using the same
procedure as that provided for above with respect to its initial approval.

When the Company considers a Field as Commercial and when Petroleum discoveries
have been made by contract holders other than the Company in the same region, the
Company shall, upon request from the Minister, act in concert with said holders, in
accordance with the provisions of Article 7.2. below, prior to submitting the
development and production plan provided for in Article 6.2.

58
6.4.

6.5.

1ob

In addition, if the Commercial Field spreads beyond the Permit area, the Minister may
request the Company to exploit said Field in association with the holder(s) of the
contiguous Permit(s) under a unitization agreement, in accordance with the following
provisions:

(a) The Company shall submit to the Minister for approval the development and
production plan with respect to the Commercial Field prepared jointly with the
holder(s) of the contiguous Permit(s) within a time period which shall not exceed
one (1) year from the request;

(b) If the development and production plan is not submitted within the above-
mentioned time period, or if it is not approved, the Minister may prepare, or may
cause to be prepared, a development and production plan in accordance with good
international oil industry practice. The Company shall approve said plan if the
conditions specified by the Minister does not give rise for the Company to
investments greater than those which the Company would have bome with respect
to the Commercial Field in question if the Company had developed it by itself.

For each Commercial Field which has given rise to the granting of a Concession, the
Company undertakes to perform, at its expense, all thé:Petroleum Operations required
for the development and production of said Field, in, \gompliance with the development
and production plan approved. .

Such Petroleum Operations shall
on which the Concession has bee:

; siiths following the date
y shall diligently carry them

out.
Any application for relinquishment, i or part, of a Concession, submitted by the
Company with at least one (1) year’ notice, shall be favorably examined provided

that the Company has fulfilled-all. j its ‘obligations and undertakes to carry out the work
which may be prescribed, the Minister for purposes of public safety, field
conservation and protection of environment and aquifers, in accordance with good
international oil industry practice. The above-mentioned prior notice shall be
accompanied with the list of the actions which the Company undertakes to carry out for
purposes of its relinquishment, and such relinquishment shall come into effect only after
completion of the work prescribed by the Minister.

ARTICLE 7

TRANSPORTATION OF PETROLEUM BY PIPELINES

The Company shall have the right to transport, or cause to be transported while
keeping the ownership thereof, Petroleum extracted under this Contract, to the points
of gathering, treatment, storage, loading or major consumption, under the conditions
set forth in the Petroleum Code. It shall benefit in particular from the provisions set
forth in the second paragraph of Article 36 and in Article 37 of said Code.

59
7.2.

7.3.

1A,

8.1.

The authorization for transportation of Petroleum by pipelines outside the Concession
areas shall be granted by decree, upon application submitted by the Company or by
each individual entity constituting the Company in accordance with the provisions of
Article 40 of the Petroleum Code. Said authorization shall not be withheld if the
project of construction of pipelines and related facilities complies with the regulations
in force and allows to ensure transportation of extracted Petroleum under the best
economic and technical conditions.

In the event of several Petroleum discoveries in the same geographical region, the
Company shall reach amicable agreement with the other producers for the joint
construction and/or utilization of pipelines and/or facilities which allow to lift all or part
of their respective production. Any protocol, agreement or contract entered into for
this purpose shall be subject to prior approval of the Minister.

In the event no amicable agreement can be reached, the Minister may demand, pursuant
to Article 39 of the Petroleum Code, the Company to associate with the other
producers for the joint construction and/or utilization, under the best technical and
economic conditions, of pipelines and/or facilities, provided that such request shall not
give rise for the Company to investments greater than those which the Company would
have.bome if the Company had carried out the transportation project by itself.

‘of the Petroleum Code, when the
Company operates a pipeline and the related’:facilities, it may. ‘tequested to accept,
within the limit and the duration of i it ‘Ss ‘transportation ‘capacity, the transportation
of Petroleum produced by other. payment of the transportation

For purposes of providing incentivi carrying out of a project of Petroleum
exportation by pipeline, the State. the right to associate with the Company
and, as the case may be, with.other producers, for purposes of constituting the entity or
entities which shall be respoi : ible for the construction and/or operation of all or part of
the required transportation pipelines. The terms and conditions of such association
shall be the purpose of a separate agreement to be executed in due time by the various
parties concerned.

ARTICLE 8

PRODUCTION FROM A COMMERCIAL FIELD

For each Commercial Field which has given rise to in the granting of a Concession, the
Company undertakes to produce reasonable quantities of Petroleum in accordance with
good international oil industry practice, taking into account inter alia the rules of good
conservation and optimum recovery of Petroleum reserves under economic conditions.
For this purpose, the Company shall inter alia:

66
8.2.

8.3.

8.4.

(a) Apply to the exploitation of any Commercial Field the most appropriate methods in
order to ensure the conservation of said Field and to raise the Petroleum
production thereof to an optimum level under economic conditions;

(b) Carry out, during the preparation of the development and production plan set forth
in Article 6.2, studies on enhanced recovery and use such methods if they allow, in
accordance with good international oil industry practice and under economic
conditions, an improvement of the recovery rate of Petroleum of the Commercial
Field in question;

(c) Carry out periodically for each producing well the tests and measurements which
allow to monitor the proper exploitation of any Commercial Field.

As fom the commencement of production, within three (3) months prior to the expiry
of each Calendar Year (and for the production program with respect to the first year of
production, at least three (3) months prior to the planned date of commencement of
production), the Company shall submit to the Minister with respect to each Commercial
Field, the production program established in accordance with the provisions of Article
8.1., and the corresponding budget, for the following Calendar Year. The Company
shall undertake to produce during each Calendar Yedr.the quantities estimated in the
production program relating to each Commercial-Field, as approved pursuant to Article
14. : .

Separately the volume of Petroleum used
for the requirements of Petroleum s and unavoidable losses), by using, with
prior approval of the Department charge of Petroleum, the appliances and
procedures customarily. used"“imt..thé international petroleum industry. If during
exploitation the Company’.
procedures, it shall obtain prior approval of the Department in charge of Petroleum.
The Department in charge of Petroleum shall have the right to examine those
measurements and to inspect or cause to be inspected the appliances and procedures
used.

sediments and associated substatices (sho

Where the appliances and procedures used have caused an overstatement or
understatement of measured quantities of Petroleum, the error shall be deemed to have
existed since the date of the last calibration of the appliances, unless the contrary can be
justified, and the appropriate adjustment shall be made for the period of existence of
such error.

The Company shall become the owner of Petroleum produced under this Contract at
the wellhead.
9.1.

9.2.

10.1.

10.2.

ARTICLE 9

OBLIGATION TO SUPPLY DOMESTIC MARKET
WITH CRUDE OIL

The Company shall meet in priority the needs of the domestic Crude Oil consumption
in the Central African Republic, in the event the State cannot meeet such needs from
the share(s) of production which the State is entitled to and if such domestic market
supply is technically possible.

For this purpose, the Company shall undertake to sell to the State, if the State so
requests, from the Crude Oil production in the Central African Republic which the
Company is entitled to, the portion necessary to meet the needs of the domestic
consumption in the country, which shall be equal at the maximum to the percentage
which the quantity of Crude Oil produced by the Company during a Calendar Year
Tepresents compared with the total quantity of Crude Oil produced during such Year in
the Central African Republic.

For this purpose, the Minister shall notify at least
of each Calendar Year the quantity of Crude Qit

(3) months prior to the expiry
e State, desires to purchase, in

accordance with procedures tobe agreed upo the Parties. The price of Crude Oil
so sold to the State shall be the Ex-Fi ice‘defined in Article 16; it shall be payable
in Franc CFA.

“ARTICLE 10

NATURAL GAS

The provisions of this Contract shall apply, mutatis mutandis, to Natural Gas subject to
the specific provisions of this Article.

Any quantity of Associated Natural Gas which cannot be economically re-injected
neither used for the Petroleum Operations nor treated to be sold, may be flared by the
Company subject to prior approval of the Minister, which approval shall not be
withheld if flaring said Gas is in accordance with good international petroleum industry
practice. Unless in the event of emergency, the Company shall request the approval of
the Minister at least two (2) months in advance; such request shall be accompanied with
a study demonstrating with all the necessary evidences that all or part of such Gas
cannot be usefully and economically utilized for purposes of improving through gas re-
injection the maximum economic rate of recovery of Crude Oil or for purposes of any
other utilization which could be normally contemplated.
10.3.

11.2.

If the Company decides:

(a) to flare the Associated Natural Gas in accordance with the provisions of Article
10.2. above; or

(b) not to exploit a Non-Associated Natural Gas Discovery;
the State shall have the right to exploit, treat and lift said Natural Gas, without paying

any compensation to the Company. In such a case, the State shall bear all the
additional costs required for production, treatment and lifting of said Natural Gas.

ARTICLE 11

COMPANY'S RIGHTS RELATING TO THE
CONDUCT OF PETROLEUM OPERATIONS

In accordance with the provisions of the Petrol Code and this Contract, the

Company shall have the right to:

(a) explore for, extract, treat, store, trans

Petroleum Operations;

(c) carry out any work and facilities, as well as, more generally, any actions and
operations necessary for the performance of Petroleum Operations.

The Company may, inter alia, pursuant to the regulations in force and subject to the
payment of applicable fee, if any:

(a) use the water necessary for the Petroleum Operations provided that the persons or
livestock watering points are not deprived of the water supply;

(b) use the stones, sand, clay, gypsum, limestone and other analogous substances
necessary for the Petroleum Operations.

Subject to prior approval of the Minister, which approval shall not be withheld without
any duly justified reason, the Company shall have the right to build and operate any
facilities and work necessary for the Petroleum Operations such as, without limitation
to, roads, trails, pipelines, landing strips, telecommunication systems, production,
treatment and storage facilities, whether inside or outside the Permit or the Concessions
which may result from such Permit.
11.3.

12.1.

12.2.

12.3.

Said authorization by the Minister may be subject to the utilization of the excess
capacity of said facilities by Third Parties, provided that such utilization shall not
interfer with the Petroleum Operations and provided that said Third Parties shall pay
the Company a fair and equitable compensation.

Subject to compliance with the legislation in force, the foreign personnel employed by
the Company and its subcontractors for the requirements of the Petroleum Operations
and their families shall be authorized to enter into and stay in the Central African
Republic.

The Minister shall provide assistance to the Company for the issue and renewal of the
administrative documents required for the entry and stay in the Central African
Republic and the exit of said personnel and their families, in particular with respect to
visas, working permits and residence permits, in accordance with the legislation in force
in the Central African Republic.

ARTICLE 12

COMPANY'S OBLIGATIONS RELATING TO
THE CONDUCT OF PETROLEUM:OPERATIONS

protection of environment. ~

The Company shall, inter alia, take any reasonable steps in order to:

(a) ensure that all facilities and equipment used for the requirements of the Petroleum
Operations are in good order and correctly kept in good repair during the term of
this Contract;

(b) avoid losses and discharges of Petroleum produced as well as losses and discharges
of mud or any other product used in Petroleum Operations;

(c) ensure the protection of water bearing strata encountered during Petroleum

Operations;
(d) store Petroleum produced in storage facilities erected for that purpose;

(e) as the case may be, rehabilitate the sites of Petroleum Operations upon completion
of each Petroleum Operation.

64
12.4.

12.5.

12.6.

13.1.

The Company shall open within three (3) months following the Effective Date, an office
in the Central African Republic, and maintain it during the term of the Contract; said
office shall include in particular a representative authorized to conduct Petroleum
Operations, to whom any notice under this Contract shall be delivered.

The Company shall notify the Minister, upon the date on which this Contract is
executed, of the entity designated as Operator. Any change of Operator shall receive
prior approval of the Minister, which approval shall not be withheld without any duly
justified reason.

The Company shall, for the performance of Petroleum Operations, employ in priority,
subject to similar qualifications, citizens from the Central African Republic and
contribute to the training of such personnel in view of allowing them to have access to
any position of qualified worker, supervisor, executive and manager.

For that purpose, the Company shall establish, at the end of each Calendar Year, in
agreement with the Minister, a plan for recruiting Central African personnel and a plan
for training and further training in order to reach a larger participation of such
Personnel in Petroleum Operations.

The Company shall also contribute to the training. id. further training of the agents

INFORMATION AND REPORTS

The Company shall record and keep in accordance with good international petroleum
industry practice all information and data resulting from the Petroleum Operations and
shall, as soon as practicable, provide the Department in charge of Petroleum with a
copy of all information, data, documents, reports and interpretations, obtained or
prepared in the course of the Petroleum Operations, including, inter alia:

(a) geological studies and synthesis reports as well as the maps and documents related
thereto;

(b) geophysical studies, measurement and interpretation reports, along with the maps,
profiles, sections or any other document related thereto and, upon request from the
Department in charge of Petroleum, a copy of the records made; in any event, such
records shall be provided to the Department in charge of Petroleum upon
termination of the Contract;

oO
or
13.2.

13.3.

(c) well location reports, well completion reports, measurements, drill stem tests,
production tests, and logs as well as analyses, with a copy of records made;

(d) more generally, all reports, measurements, analyses or other results with respect to
any activity carried out under this Contract.

All maps, sections and all other geophysical and geological documents and logs shall be
provided to the Department in charge of Petroleum on an appropriate transparent
support for subsequent reproduction and, as the case may be, on a digitalized support.

The Company shall also provide the Department in charge of Petroleum with a
Tepresentative portion of the cores, cuttings and samples of fluids produced during drill
stem tests or production tests.

Upon request from the Minister, the Company shall provide him with any other
information or data in its possession relating to the Petroleum Operations.

Upon termination or in the event of relinquishment or cancellation of this Contract, the
original documents, including magnetic tapes, shall be transferred to the Department in
charge of Petroleum, which is the owner thereof. . Ifthe Minister so requests, the
seismic records shall however be kept by the Comp: arid remain freely at the State's
disposal during a time period of ten (10) front-said termination, relinquishment or
cancellation. E

In addition, the Company shall
following periodical reports:

(c) as from granting of a Concession, monthly reports on development and
exploitation activities along with statistics on production;

(d) within thirty (30) days from the end of each Quarter, a report on the Petroleum
Operations carried out during the previous Quarter, which shall include in
particular the description of the Petroleum Operations carried out and a detailed
statement of expenses incurred;

(e) within three (3) months from the end of each Calendar Year, a report on the
Petroleum Operations carried out during the previous Year, along with a detailed
statement of expenses incurred and a list of personnel employed by the Company.

The Department in charge of Petroleum may have access to the technical and economic

files of the Company relating to the Petroleum Operations, of which at least one copy
shall be kept in the Central African Republic.

66
13.4,

14.1.

14.2.

The Parties undertake to consider as confidential and not to communicate to Third
Parties the data and information relating to the Petroleum Operations, during a time
period of five (5) years from the obtention thereof. However, each Party may
communicate them to persons employed by such Party or working on its behalf, which
persons shall undertake to comply with this confidentiality provision.

The Minister may use data and information provided by the Company in order to
prepare and publish any report of general interest. Notwithstanding the provisions of
the preceding paragraph, the Minister may also disclose any data and information
telating to an area which the Company is no longer entitled to under this Contract.

ARTICLE 14

ANNUAL WORK PROGRAMS

The Petroleum Operations carried out by the Company during any Calendar Year shall
be performed on the basis of the Annual Work Program.and corresponding budget with
respect to said Calendar Year.

For that purpose, within three (3) months
within thirty (30) days following the. Effectivi
lt

various exploration activities and, asithe case may be, into the Appraisal activities for
each Discovery, and the ment and production activities for each Commercial
Dp lS io

The Minister shall not reject the Annual Work Program and corresponding budget
submitted by the Company without any duly justified reason. The Minister may
propose revisions or modifications to the Annual Work Program and corresponding
budget by notifying the Company thereof within a time period of thirty (30) days
following receipt of this Program. In that event, the Minister and the Company shall
meet as soon as possible to review the revisions or modifications requested and to
establish by mutual agreement the Annual Work Program and corresponding budget in
final form, in accordance with good international petroleum industry practice. The date
on which the Annual Work Program and corresponding budget are deemed to be
approved shall be the date of the above-mentioned mutual agreement. However, with
Tespect to the Annual Work Program relating to exploration and Appraisal, the
Program and budget established by the Company after the above-mentioned meeting
shall be deemed to be approved as from the date on which they have been submitted,
provided that they comply with the obligations set forth in Articles 4 and 5.

cose)
~I
14.3.

15.1.

15.2.

15.3.

If the Minister does not notify the Company of his wish for revision or modification
within the above-mentioned time period of thirty (30) days, the Annual Work Program
and corresponding budget submitted by the Company shall be deemed to be approved
by the Minister on the date of expiry of said time period.

The results obtained during the performance of work or special circumstances may

justify some changes in the Annual Work Program and corresponding budget. In that

event, after notifying the Minister thereof, the Company may make such changes,
provided that the basic objectives of said Annual Work Program shall not be changed.

ARTICLE 15

SUPERVISION OF PETROLEUM OPERATIONS

Petroleum Operations shall be subject to supervision by the Department in charge of
Petroleum. The duly commissioned representatives from the Department in charge of
Petroleum shall have the right, inter alia, to supe etroleum Operations and, at
reasonable intervals, to inspect the facilities, equip: material, records and books
relating to Petroleum Operations, provided that su; ‘inspection stall not unduly delay
the proper conduct of said Operations. a

i ioned rights, the Company
shall provide the representatij ‘the "Depatme in charge of Petroleum with
reasonable assistance regarding.-transportation 1 i i
and accomodation costs directly rel. supervision and inspection shall be borne by
the Company.

The Company shall regularly ‘orn the Department in charge of Petroleum of the
performance of Petroleum Operations and of the accidents which have occurred, if any.
The Company shall, in particular, notify the Department in charge of Petroleum, as
soon as possible and at least one (1) month in advance, of the planned Petroleum
Operations such as geological or geophysical survey, drilling.

In the event the Company decides to abandon a well, it shall notify the Department in
charge of Petroleum thereof at least seventy-two (72) hours prior to such
abandonment; such time period shall be extended up to thirty (30) days with respect to
producing wells.

The Department in charge of Petroleum may require the Company to carry out, at the
latter's expense, any work considered as necessary for the safety of Petroleum

Operations.

oO
re)
16.1,

16.2.

16.3.

ARTICLE 16

VALUATION OF CRUDE OIL AND NATURAL GAS

For purposes of this Contract, the unit selling price of Crude Oil shall be the F.O.B.
"Market Price" at the Delivery Point, expressed in Dollars per barrel, accurately
reflecting the current international market price as determined below. A Market Price
shall be established for each type of Crude Oil or Crude Oil mix.

An "Ex-Field Value" shall also be determined, from the Market Price, as provided for
in Article 16.5. below.

The Market Price of Crude Oil, calculated each Quarter, shall be the weighted average
of the prices obtained by the Company and the State from sales contracts with Third
Parties. Commissions paid in sales to Third Parties shall not exceed the amounts
customarily paid in the international petroleum industry.

In the event such sales to Third Parties are not made during the Quarter in question, the
value shall be established by comparison with th irrent International Market
Price", during the Quarter in question, of Crude’
Republic and the neighbouring producing. oun
in quality, gravity, transportation and. payment Conditio

The term “Current Internation ‘Market Price" “means the price which permits the
Crude Oil sold to reach, at the tréatment.or consuription places, a competitive price
equivalent to that of Crude Oils of th quality coming from other regions and
delivered under comparable commeftial:.conditions, including quantities as well as
destination and utilization of guch: Crude Oils, taking into account the market
conditions and the type of c oa

A-committee headed by the Minister, or his deputy, consisting of representatives from
the Administration and representatives from the Company shall meet upon request from
its president, in order to establish, in accordance with the provisions of this Article 16,
the Market Price of the Crude Oil produced, which shall apply to the preceding
Quarter. The decisions of the committee shall be taken unanimously.

In the. event no decision is taken by the committee within a time period of thirty (30)
days after the end of the Quarter in question, the Market Price of the Crude Oil
produced shall be definitely determined by a worldwide recognized expert appointed by
mutual agreement upon the Parties, or, failing such agreement, by the International
Center for Technical Expertise from the International Chamber of Commerce. The
expert shall establish the price in accordance with the provisions of this Article 16
within twenty (20) days from his appointment. The expertise costs shall be shared
equally by the Parties.

for]
oO
16.4.

16.5.

16.6.

17.1,

Pending the determination of the price, the Market Price provisionally applicable to a
Quarter shall be the Market Price of the preceding Quarter. Any necessary adjustment
shall be made no later than thirty (30) days after the determination of the Market Price
for the Quarter in question.

The Ex-Field Value shall be equal to the above-defined Market Price, as reduced by the
actual costs of transportation and, as the case may be, of treatment of the Crude Oil
extracted, incurred from the exit of the main storage centers related to the Commercial
Field (after separation and treatment of Petroleum from one or several Fields) up to the
Delivery Point. The Ex-Field Value shall be determined for each Crude Oil and each
Quarter, by using the procedure provided for in this Article 16.

For purposes of this Contract, the value of Natural Gas sold or assigned to Third
Parties or the State shall be the actual price obtained by the Conipany with respect to
the sale of said Natural Gas.

With respect to sales or assignments of Natural Gas other than to Third Parties or the
State, the value shall be determined by agreement between the Minister and the
Company taking into account, inter alia, the principles then in force in the world as
regards marketing of Natural Gas, the quality and quantity of Natural Gas and the price
of the Central African Natural Gas sold to Third.Parties Load ii-ainaee market
conditions.

As and when required, the Ex-Fiel Value of Natural jas" shall be established in

accordance with the principles

ROYALTY-ON PRODUCTION

The Company shall pay the State a royalty on production, determined on the basis of
the Ex-Field Value of Petroleum (calculated from the Market Price in accordance with
the provisions of Article 16 above) and the quantities of Petroleum produced and ex-
field measured by applying the royalty rate defined in Article 17.2.

The quantities of Petroleum which are either consumed for the requirements of
Petroleum Operations or re-injected in the fields, or lost or non-utilized, shall be
excluded from the calculation of this royalty. The quantities of Petroleum which are
lost or non-utilized shall be limited to justified amounts.

wt
o
17.2.

17.3.

17.4.

17.5.

The royalty rates applicable to the Company with respect to all its productions of
Crude Oil and Natural Gas obtained under this Contract shall be calculated as provided
for in paragraphs (a) and (b) below:

(a) Crude Oil and products other than Natural Gas:
Royalty rate: twelve point five percent (12.5%).

(b) Natural Gas:
Royalty rate: five percent (5%).

Royalty on production shall be paid, in whole or in part, either in cash or in kind. The
selection of the method of payment of royalty on production shall be notified to the
Company by the Minister, after advice from the Minister in charge of Finance, at least
three (3) months prior to the commencement of the first regular production under this
Contract. Such selection shall remain in force as long as the Company has not received
a new notice from the Minister, which shall be made at least three (3) months prior to
the beginning of the Calendar Year for which the new method of payment shall be
applicable. If such selection is not notified within the time period provided for, royalty
shall be paid in whole in cash.

Royalty i in cash shall be provisionally settled On, a:
quarterly basis, to the Ministry in charge

Prior to the fifteenth (15th) day of
with all useful justifications, of a
from the main storage centers-related to the fiélds:in- production during the preceding
month, after deduction of the’quantities“excludéd for the calculation of royalty, as
provided for in Article 17.1., and it shalll ‘pay the royalty corresponding to the preceding
month by considering the Market Pri the Ex-Field Value determined in Article 16
for the Quarter in question. <

As soon as the Market Price and the Ex-Field Value applicable to the preceding
Quarter are determined, the Minister shall notify the Company of the final status of
settlement of the royalty, after deduction of the payments made on a provisional basis.
If this outstanding balance is negative, the amount shall be, until final settlement,
deducted from the amount of royalty on production which the Company shall be
subsequently liable to. If the outstanding balance is positive, the Company shall pay the
amount within thirty (30) days.

When royalty is paid in kind, it shall also be settled on a monthly basis.

Prior to the fifteenth (15) day of each month, the Company shall notify the Minister,
with all useful justifications, of a statement of the quantities of Petroleum dispatched
from the main storage centers related to the fields in production during the preceding
month, including the quantities paid to the State as royalty on production. After
checking, the Minister shall settle the above-mentioned monthly statement and notify
the Company prior to the twenty-fifth (25th) day of the same month of the status of
settlement of the royalty.

7A
18.1.

Except as otherwise agreed upon by the Parties, as from the fifteenth (15th) day of each
month, the Company shall place at the State's disposal, or at the disposal of the
beneficiary designated by the Minister, at the exit of the main storage centers (after
separation or treatment of Petroleum from one or several fields), on a time basis to be
mutually agreed upon with the Minister, the quantities of Petroleum payable as royalty
for the preceding month. The Company shall undertake to store, free of any charge,
such quantities during at least thirty (30) days. If the Minister so requests and if the
Company has the necessary facilities, it shall transport and delivery said quantities to
the State or its beneficiary, at their expense.

The Minister or his beneficiary shall have a time period of thirty (30) days from the date
on which the Company has placed Petroleum at their disposal, to cause to be lifted such
Petroleum. If the entirety of the monthly royalty has not been lifted upon expiry of
such time period, the Company may dispose of the quantities unlifted, provided that it
shall pay in cash the amount of royalty corresponding to such quantities, in accordance
with Article 17.4, above.

Within three (3) months prior to the beginning of the Quarter. for which the royalty in
kind shall be delivered, the Parties shall establish a lifting program relating to the
Petroleum which constitutes the royalty, on a most regiilar basis during the Quarter.

The Company shall be subject to ci ¢ :tax under the conditions provided for in the
Petroleum Code. .

The net profits arising from’all.the Company's Petroleum Operations in the territory of
the Central African Republic shall be subject to the direct tax of fifty percent (50%)
calculated on said net profits.

Another rate determined in accordance with the
provisions of Article 69 of the Petroleum Code may
be specified in the Contract.

The Company shall maintain for each Calendar Year, in accordance with the regulations
in force in Central African Republic and the provisions of this Contract, separate
accounts with respect to Petroleum Operations which shall be used, inter alia, to
establish a profit and loss account and a balance sheet which will show the results of
said Petroleum Operations as well as the assets and liabilities allocated or directly
related thereto.

«J
w
18.2.

Company's income arising from its activities of transportation of Petroleum by pipelines
in the territory of the Central African Republic shall be subject to joint taxation with
income arising from other Petroleum Operations. However, income arising from
transportation of Petroleum by pipelines will be subject to separate taxation, in
accordance with Article 76 of the Petroleum Code, if the Company so requests upon
submission of the development and production plan provided for in Article 6.2.

In the event the Company comprises several entities, their tax obligations shall be

Unless as otherwise provided for by the Parties, corporate tax shall be paid in Dollars
through quarterly payments in advance with annual settlement after the results of the
preceding Calendar Year have been determined. Such payments in advance shall be
made prior to the end of each Quarter and shall be equal, except as otherwise agreed
upon. (in particular, for the first year of payment of corporate tax) to the fourth of
corporate tax paid in the preceding Calendar Year.

The settlement and payment of the outstanding balance of corporate tax with respect to
profits of a given Calendar Year shall be made no later than the first day of May of the
following Year, upon remittance of the annual tax re:

If the Company has paid in advance an ame

ter than th ‘amount of gegen

The Company shall pay the State a suppl mentary petroleum payment (hereinafter
teferred to as "Supplementary Payment -déterinined as follows:

(a) The Company (or each, entity, constituting the Company) shall attach to its annual
tax return the determin ign of the "R" ratio as defined hereafter and calculated
from the results recorded ‘at the end of the preceding Calendar Year.

(b) The "R" ratio shall represent the ratio between "Accumulated Net Revenues" and
“Accumulated Investments", as determined from the accumulated amounts from
the Effective Date up to the end of the preceding Calendar Year, where:

- "Accumulated Net Revenues” means the sum of after tax profits calculated in
accordance with the Accounting Procedure;

- “Accumulated Investments" means the sum of exploration, Appraisal and
development expenditures calculated in accordance with the Accounting
Procedure.

(c) As long as the "R" ratio is lower than two (2), no Supplementary Payment shall be
payable.

73
18.3.

18.4.

(d) If said ratio is equal or greater than two (2), the Supplementary Payment to be paid
to the State shall be equal to percent ( %) of the amount of profit
subject to corporate tax with respect to the preceding Calendar Year, as
determined prior to the allowances authorized under Article 19.

(e) Except as otherwise agreed upon, the Supplementary. Payment shall not be
considered as a deductible charge for the determination of profit subject to
corporate tax.

As the case may be, a different method may be
provided for in the contract.

(f) The Supplementary Payment shall be paid in Dollars according to a procedure
similar to that defined in Article 18.1. with respect to payment of corporate tax.

The Company, its shareholders and its Affiliated Companyes shall benefit from the
taxation advantages provided for in Article 74 of the Petroleum Code.

In addition, in accordance with the provisions of “Article.75 of the Petroleum Code, the
Company shall be exempt from any taxes on”
executed a contract with the Company fe

Operations shall also

loyees in the Central African Republic
shall be subject to taxes related to such, meé, as well as to the social contribution for
development, in accordance with thi visions of the General Tax Code in force.

ister ia charge of Finance the following annual rentals:

The Company shall pay the Mi

(a) Dollars ( ) per sq. km. annually during the initial exploration
period of the Permit,

(b) Dollars ( ) per sq. km. annually during the first renewal period of
the Permit;

(c) Dollars ___¢ ) per sq. km. annually during the second renewal period

of the Permit and any extension thereof as provided for in Articles 3.4. and 3.5.;
(d) Dollars ( ) per sq. km. annually during the term of a Concession.
The annual rentals set forth in paragraphs (a), (b) and (c) above shall be paid in advance
each year, no later than the first day of each Contract Year, for the whole Contract

Year, on the basis of the surface of the Permit held by the Company on the date of
payment of said rentals.

74
19.1.

19.2.

The annual rental related to a Concession shall be paid in advance each year, on the
beginning of each Calendar Year following the granting of such Concession (or, for the
Year of said granting within thirty (30) days from the date of granting, prorata temporis
for the remaining duration of the Year in question) on the basis of the surface of the
Concession on said date.

In the event of surface relinquishment during a Year or in the event of Force Majeure,
the Company shall have no right to be reimbursed for the annual rentals already paid.

ARTICLE 19

INCENTIVES TO PETROLEUM EXPLORATION

In accordance with the provisions of the Petroleum Code, the State grants the
Company the specific advantages provided for in this Article, in view of providing
incentives to petroleum exploration.

Depletion allowance

The Company may constitute each Cale:

eat a provision fo "irposes of depletion
Vi

percent (25%) of the net
deduction of said allowance.

The depletion allowance shall be-1 eorded as a specific item of the liabilities of the
balance sheet which shall show, the arhount of allowances with respect to each Calendar
Year. 2

Such allowances shall be subject to corporate tax at the rate provided for in Article 18
in the event they are not re-invested as Approved Expenditures in the Central African
Republic within a time period of two (2) years; the term “Approved Expenditures"
means Petroleum exploration expenditures and any expenditure relating to a project
which has been authorized by the Minister beforehand. Such tax shall be paid upon
expiry of said time period of two (2) years, as regards the portion of the allowance not
re-invested to that date, increased by the interest due to the delay as provided for in
Article 20.4.

If the Company incurs Approved Expenditures for purposes of using the depletion
allowance, it shall add to its taxable profit, under the same rate as the depreciation of
said Expenditures, an amount equal to those investments. When the allowance is used
in another manner, the same re-incorporation shall be made once.
19.3.

19.4,

20.1.

20.2.

20.3.

Investment credit

In view of providing incentives to Petroleum exploration in the Central African
Republic, the Company may benefit from an investment credit equal to fifty percent
(50%) of the exploration expenditures incurred by the Company during a time period of
three (3) years from the date of commencement of its first regular commercial
Petroleum production in the Central African Republic, which production shall be kept
during that whole period. Such investment credit may be immediately deducted from
the profit subject to the corporate tax.

For a given year, the fiscal advantage of investment credit shall not be authorized along
with the depletion allowance, nor vice versa.

For purposes of this Article, the exploration expenditures shall exclude, inter alia, any
expenditures relating to Appraisal operations.

ARTICLE 20

ACCOUNTING AND A\

The Company shall maintain its accounting: décordanc with.the regulations in force
arid the Accounting Procedure attached:hereto as Appendix 2.

Records and books shall be
Dollars. They shall be supported by. d
and receipts of the Company under.

Such records and books stiall sed, inter alia, to determine the gross income,
operating costs and net profits-of the Company, as well as to establish the Company's
tax return. For information purposes, the profit and loss accounts and balance sheets
shall also be maintained in Franc CFA.

After notifying the Company in writing, the State may cause to be examined and
audited the records and books relating to Petroleum Operations by experts of its
election or by its own agents. The State will have a period of five (5) years from the
end of a given Calendar Year to perform such examinations or audits and submit its
objections to the Company for any contradictions or errors found during such
examinations or audits. The Company shall provide any necessary assistance to the
persons designed by the State for that purpose and facilitate their performance. The
reasonable audit expenses shall be reimbursed by the Company to the State and shall be
considered as a deductible charge for purposes of calculating the taxable profit.

76
20.4.

21.1.

21.2.

21.3.

21.4,

The amounts due to the State or to the Company shall be paid in Dollars or in another
convertible currency to be mutually agreed upon by the Parties.

In the event of delay in a payment, the amounts payable shall bear interest at a rate of
percent (____%) per year from the day such amounts should have been paid up
to the day on which they are paid, with monthly capitalization of interests if the delay is
greater than thirty (30) days.

ARTICLE 21

IMPORT AND EXPORT

The Company shall have the right to import in the Central African Republic, in its own
name or on behalf of its subcontractors, all the equipment, materials, transportation
vehicles and four-wheel vehicles, aircraft, spare parts and consumable materials
necessary for Petroleum Operations.

The expatriate employees and their families whi
for the Company or its subcontractors shall.

the Central African Republic
Tight to import in the Central

suspension of any import duties and * -a8 the case may be. The equipment,
materials and vehicles directly nesessay-for Petroleum Operations and intended to be
te-exported shall benefit from_th¢ temporary import regime.

The Company and its subcontractors shall proceed to import goods only to the extent
that said goods are not available in the Central African Republic under equivalent
conditions of price, quantity, quality, delivery time and terms of payment, it being
understood that the Company and its subcontractors shall give preference to Central
African companies as regards any construction, supply or service contract, under
equivalent conditions of price, quantity, quality, delivery time and terms of payment.
For any contract of which the estimated value exceeds two hundred thousand
(200,000) Dollars, the Company shall select its subcontractors through tenders, or
according to any other method customarily used in the international petroleum industry.

The Company and its subcontractors, as well as their expatriate employees and their
families, shall have the right to re-export from the Central African Republic, free of any
export duties and taxes, the goods imported under Articles 21.1. and 21.2. which
would no longer be necessary for Petroleum Operations, subject to the application of
the provisions set forth in Article 24.2.
21.5.

21.6.

21.7.

The Company and its subcontractors shall have the right to sell in the Central African
Republic the goods which they have imported when such goods are no longer
necessary for Petroleum Operations, provided they inform in advance the Minister
thereof. In that event, the seller shall be required to fulfill all the formalities prescribed
by the regulations then in force and to pay all duties and taxes applicable on the
transaction date, unless the above-mentioned goods are assigned to the State or to
companies which hold a petroleum contract entered into with the State.

During the term of this Contract and subject to the provisions of Article 9 and the
regulations then in force, the Company shall have the right to freely export Petroleum
which it is entitled to under this Contract, free of any export duties and taxes.

All imports, exports and re-exports under this Contract shall be subject to the
formalities required by customs as provided for by the regulations then in force. Each
import declaration shall be review by the Department in charge of Petroleum which will
certify that the goods are necessary for Petroleum Operations.

ARTICLE 22

FOREIGN EXCHANGE.

The Company shall be subject to
the Central African Repub!
subcontractors shall benefit

(a) the right to open and oper k accounts outside the Central African Republic;
(b) the right to contract abrosa the loans necessary for the performance of their
activities in the Central African Republic; :

(c) the right to receive and retain abroad all the amounts acquired or borrowed abroad,
including the proceeds of sales of Petroleum, and to freely dispose thereof, to the
extent such amounts exceed their fiscal obligations and domestic requirements for
the Petroleum Operations in the Central African Republic;

(d) the right to freely remit outside the Central African Republic the proceeds of sales
of Petroleum which the Company is entitled to under this Contract as well as the
dividends and proceeds of any kind arising from the Petroleum Operations;

(e) the right to pay directly abroad the foreign enterprises which provide for goods and
services necessary for the performance of Petroleum Operations;

78
22.2.

23.1.

(f) the right to exchange, for purposes of Petroleum Operations, national currency and
foreign convertible currencies, through banks and agents established in the Central
African Republic and officially authorized, at exchange rates which are no less
favorable to the Company or its subcontractors than either the current daily rate or
the rate generally applicable in the Central African Republic to other enterprises on
the day the exchange transactions occur.

The Company shall submit to the Minister in charge of Finance, no later than fourty-
five (45) days after the end of each Quarter, a report with details of the exchange
transactions made under this Contract during the preceding Quarter, including the
transactions on accounts opened abroad made in accordance with the provisions of
Article 22.1.(a) above.

The Company's expatriate employees shall have the right, in accordance with the
regulations then in force in the Central African Republic, to freely exchange and to
freely transfer to their country of origin the savings arising from their salaries, as well as
the retirement and social contributions paid by or for said employees, provided they
have fulfilled their tax obligations in the Central African Republic.

In accordance with the provisioris of the. Pe Code, the rights and obligations
arising from this Contract, as well as thi it and the Concessions, shall not be
assigned, in whole or part, by any-of. the entities constituting the Company, without
prior approval of the Minister.

The assignment shall include atthe mining titles related to this Contract.

If, within three (3) months after notice to the Minister of an intended assignment
accompanied with all the necessary information in support of the technical and financial
capacities of the assignee, as well as with the draft assignment deed and the terms and
conditions of such assignment, the Minister has not notified his justifiable refusal, said
assignment shall be deemed to have been approved by the Minister upon the end of said
time period of three (3) months.

As from the date of approval, the assignee shall acquire the quality of Company and
shall fulfill the obligations prescribed to the Company under the Petroleum Code anid
this Contract, to which he shall adhere prior to the assignment.

If one of the entities constituting the Company submits to the Minister for approval an
intended assignment to an Affiliated Company, the Minister will authorize said
assignment within the above-mentioned time period of three (3) months; as the case
may be, the provisions of Article 25.4. shall be applicable.

79
23.2.

23,3.

23.4.

The Company or any entity constituting the Company shall also submit to the Minister
for prior approval:

(a) Any project which may give rise to a change in the control of the Company or the
entity in question, in particular through a new sharing of the registered shares.

The following shall be considered as elements of control of the Company or of an
entity: sharing of registered capital, nationality of major shareholders, as well as
statutory provisions concerning the head office and the rights and obligations
related to the registered shares as regards the majority required in the general
meetings.

However, assignment of registered shares to Affiliated Companies shall be free,
subject to prior notice to the Minister for information purposes and subject to the
application of the provisions of Article 25.4., as the case may be.

As regards assignment of registered shares to new shareholders, they shall be
subject to approval of the Minister only if they have the effect to assign to them
more than thirty percent (30%) of the capital of the enterprise.

(b) Any project of constitution of sureties with re: assets and facilities allocated
to Petroleum Operations. .

The projects set forth in paragraphs: (a) 2

within three (3) months after said a

the entity in question of his justifial le refusal wil spect to said projects, they shall be

deemed to be approved upon the’end of said time. period of three (3) months.

Where the Company consists of sé¥ ities, it shall provide forthwith the Minister
with a copy of the joint operating agreement which binds the entity constituting the
Company, and of any changés which may be made thereto, while specifying the name of
the enterprise appointed as "Operator" for the conduct of Petroleum Operations; any
change in the Operator shall be subject to approval of the Minister in accordance with
the provisions of Article 12.4.

Assignments made in breach of the provisions of this Article shall be null and void.

ARTICLE 24

OWNERSHIP AND TRANSFER OF ASSETS UPON TERMINATION

24.1.

The Company shall be the owner of the assets, whether movable or unmovable, which
it has acquired for purposes of Petroleum Operations, subject to the following
provisions.

80
24.2.

25.2.

Upon termination, relinquishment or cancellation of the Contract, whatever the reason
therefor, with respect to all or part of the Permit or a Concession, the asssets belonging
to the Company and necessary for Petroleum Operations in the relinquished area shall
become the ownership of the State at no cost, unless they shall be used by the Company
for purposes of exploitation of other Commercial Fields located in the Central African
Republic. Such transfer of ownership shall cause, as the case may be, the automatic
cancellation of any surety or security conceming those assets or which those assets
constitute.

If the Minister decides not to use said assets, he may require the Company to remove
them at the latter's expense, it being understood that the abandonment operations shall
be carried out in accordance with good international petroleum industry practice.

During the term of the Permit or the Concessions resulting therefrom, the wells which
are considered by mutual agreement as unfitted for production may be taken back by
the State, upon request from the Minister, for purposes of being converted into water
wells. The Company shall then undertake to keep in place the casings along the
Tequested depth as well as, as the case may be, the wellhead, and to perform the
plugging of the well along the requested depth.

D 'y person, including the State, for any
damage or loss which the Compaii employees or subcontractors and their
employees may cause to the perso , thé property or the rights of other persons, caused
by or resulting from Petroleiim Qperations.

The Company shall indemnify, defend and hold harmless the State against all claims,
losses or damage whatsoever caused by, or resulting from, Petroleum Operations.

The Company shall take out and maintain in force, or cause to be taken out and
maintained in force by its subcontractors, all insurances with respect to Petroleum
Operations, of the type and for such amounts customarily used in the intemational
petroleum industry, including, inter alia, third party liability insurances and insurances
to cover damage to property and environment, without prejudice to such insurances as
may be required under the Central African legislation.

The Company shall provide the Minister with the certificates justifying the subscription
and maintenance of the above-mentioned insurances.

Where the Company consists of several entities, the obligations and responsibilities of

those entities under this Contract shall be several, except their obligations relating to
corporate tax.

81
25.4. If one of the entities constituting the Company is a subsidiary, its parent-company shall

26.1.

26.2.

~

submit to the Minister for approval an undertaking guaranteeing the proper
performance of the obligations arising from this Contract.

ARTICLE 26

CANCELLATION OF THE PERMIT, REVOCATION OF A
CONCESSION AND TERMINATION OF THE CONTRACT

Pursuant to the provisions of the Petroleum Code, the Permit may be cancelled or a
Concession may be revocated, as well as the Contract may be terminated, without
compensation, under one of the following occurrences:

(a) Material breach or recurrent breach by the Company of the provisions of the
Petroleum Code or this Contract;

(b) Delay exceeding three (3) months incurred by
payment due to the State;

Company with respect to a

(c) Stoppage of development work with-re: Fiéld during six (6)

consecutive months;

(d) After commencement of:
exploitation thereof during’

mn from..a ‘Conimercial Field, stoppage of the

(e) Failure of the Company to comply: within the prescribed time period, with an
arbitration award rendere. accordance with the provisions of Article 29 below;
or °

(f) Bankruptcy, composition with creditors or liquidation of assets of the Company or
its parent-company.

Except with respect to the occurrence set forth in paragraph (f) above, the State shall
pronounce the forfeiture provided for in Article 26.1. only after having served formal
notice on the Company, by registered mail with acknowledgement of receipt, to remedy
the breach in question within three (3) months (or within six (6) months with respect to
the occurrences set forth in paragraphs (c) and (d) above) from the date of receipt of
such notice.

Should the Company fail to comply with such prescription within the prescribed time
period, the State may pronounce ipso jure the cancellation of the Permit or the
revocation of the Concession, as well as the termination of this Contract.

Any dispute as to whether any ground exists to justify the termination of the Contract
pronounced by the State due to the forfeiture may be subject to arbitration in
accordance with the provisions of Article 29. In that event, the Contract shall remain in
force until the execution of the arbitration award by the Parties.

82
27.1.

27.2.

27.3.

28.1.

28.2.

28.3.

ARTICLE 27

APPLICABLE LAW AND STABILITY OF CONDITIONS

This Contract and the Petroleum Operations carried out under said Contract shall be
governed by the laws and regulations in force in the Central African Republic.

The Company shall be subject at any time to the laws and regulations in force in the
Central African Republic.

The Company shall not be subject to any provision which would give rise to an
aggravation, whether directly or indirectly, in the charges and obligations arising from
the regimes provided for in Part VIII of the Petroleum Code, as such regimes are
determined by the legislation and regulations in force on the date of signing this
Contract, unless as mutually agreed upon by the Parties.

ARTICLE 28

FORCE MAJEURE

Any obligation arising from
performing whether in whole « t
liable to), shall not be considered as:a breacl ' ‘this Contract if said non-performance is
caused by a case of Force Majeure, provided, however, that there is a direct cause-and-
effect relationship between ae mmance and the case of Force Majoreure
invoked.

For purposes of this Contract, cases of Force Majeure are considered to include all
events which are unforeseeable, irresistible and beyond the control of the Party which
invokes it, such as earthquake, strike, riot, insurrection, civil disturbances, sabotage,
acts of war or acts attributable to war.

When either Party considers it is prevented from performing any of its obligations due
to a case of Force Majeure, it shall immediately notify the other Party thereof, stating
the grounds for establishing such case of Force Majeure, and it shall, in agreement with
the other Party, take all necessary and useful action to assure the resumption of the
obligations affected by the case of Force Majeure upon termination of that case of
Force Majeure. The obligations other than those affected by the case of Force Majeure
shall continue to be performed in accordance with the provisions of this Contract.

If the performance of any of the obligations of the Contract is delayed due to a case of
Force Majeure, the duration of the resulting delay together with such time period as
may be required for the repair of any damage caused by the case of Force Majeure,
shall be added to the period provided for in the Contract for the performance of said
obligation, as well as to the term of the Contract and that of the related Petroleum
mining title.

83
29.1.

29.2.

29.3.

29.4.

ARTICLE 29

ARBITRATION AND EXPERTISE

In the event of any dispute between the State and the Company regarding the
interpretation or execution of the provisions of this Contract, the Parties shall make
their best efforts to settle such dispute amicably.

If, within three (3) months from the date of notice of such dispute, the Parties have not
reached amicable settlement, the dispute shall be submitted, upon request of the most
diligent Party, to the Intemational Center for Settlement of Investment Disputes
(ICSID) in order to be settled by arbitration in accordance with the rules set forth by
the Convention on the Settlement of Investment disputes between States and Nationals
of other States, which Convention was signed on March 18, 1965 and ratified by the
Central African Republic on February 23, 1966.

The arbitration tribunal shall consist of three (3) arbitrators. No arbitrator shall be a
national of the countries to which either Party belongs.

The ‘seat of arbitration shall be Paris, France. The lariguage used during the arbitration

on the subject matter.

The arbitration award shall be
enforceable.
The arbitration expenses shall be bart: ly by the Parties, subject to the decision of
the tribunal regarding the sharin

The Parties shall conform to-any measure of conservation prescribed or recommended
by the arbitration tribunal. A request to arbitration shall give rise to the suspension of
the contractual provisions conceming the subject matter of the dispute, but all other
tights and obligations of the Parties under this Contract shall not be suspended.

In the event of any difficulty arising from the execution of this Contract, the Parties
hereby agree, prior to any arbitration or failing to reach amicable settlement, to request
an expert to provide assistance for the amicable settlement of such dispute. Such
expert shall be appointed by mutual agreement between the Parties or, failing such
agreement, by the Intemational Center for Technical Expertise of the International
Chamber of Commerce, in accordance with its Regulations for Technical Expertise.
The expert expenses and fees shall be shared equally by the Parties (or borne by the
Company until granting the first Concession).

84
30.1.

30.2.

30.3.

30.4.

ARTICLE 30

MISCELLANEOUS PROVISIONS

All notifications or other communications with respect to this Contract shall be made in
writing and shall be deemed to be valid as soon as they are delivered by hand upon
teceipt to a qualified representative from the Party involved at the location of its main
office in the Central African Republic, or delivered by prepaid registered mail, with
acknowledgement of receipt, or sent by telex or by fax confirmed by a letter and after
acknowledgement of receipt by the adressee, to the addresses indicated below:

For the Central African Republic:

For the Company:

Notifications shall be deemed to be delivered on the date the addressee receives them
pursuant to the acknowledgement of receipt.

The State and the Company may at any time change their authorized representative, or
modify the above-mentioned addresses, subject to at least ten (10) days' prior notice.

This Contract may be modified only in writing and by mutual agreement of the Parties.

Any waiver of the State concerning the execution of an obligation of the Company shall
be in writing and signed by the Minister, and no waiver shall be considered as a
precedent if the State does not exercice any of the rights which it is entitled to under
this Contract.

Headings in this Contract are inserted for purposes of convenience and reference and in
no event shall define, restrict or describe the scope or object of the Contract or of any
of its clauses.
30.5. Appendices 1 and 2 attached hereto are an integral part of this Contract.

30.6. The decree approving this Contract shall be published in the Official Gazette of the
Central African Republic, excluding the text of this Contract.

IN WITNESS WHEREOF, the Parties have signed this Contract in___ (___) copies.
DONE IN BANGUI,
For the Central African Republic: For the Company:

The Minister of Defense, Veterans,
Energy, Mines and Hydraulics

APPENDIX 1

DELIMITATION OF THE EXPLORATION PERMIT
APPENDIX 2

ACCOUNTING PROCEDURE

ARTICLE 1

GENERAL PROVISIONS

1.1. Scope

This Accounting Procedure shall be used and observed for the performance of the obligations
of the Contract to which it is attached.

The scope of this Accounting Procedure is to establish the rules and methods of accounting for
determining the costs and expenses incurred by the Company-with respect to the Petroleum
Operations (hereinafter referred to as "Petroleum Costs"

1.2. Accounts and Statements

unts all.transactions related to the Petroleum
books and registers which will set
apart, inter alia, exploration expenditures, Appraisal expenditures with respect to each
Discovery, and, as the case may be, developrné ¢-Expenditures, production costs and financial
costs with respect to each Concession, as: elf as general and administrative expenses.

The Company shall record in separa'

The Company's accounts, books and Tegisters shall be maintained in accordance with the rules
of the chart of accounts in force in the Central African Republic and the rules and methods
customarily used in the international petroleum industry.

In accordance with the provisions of Article 20.2. of the Contract, the Company's accounts,
books and registers shall be maintained in the French language and expressed in Dollars.

Whenever it is necessary to convert into Dollars the expenses and receipts paid or received in
any other currency, such expenses and receipts shall be valued on the basis of the exchange
tate quoted at the Paris exchange market, in accordance with methods to be mutually agreed

upon.

10-6)
“NI
1.3. Interpretation

The definitions of the terms used in this Appendix 2 shall be the same as those of the
corresponding terms set forth in the Contract.

In the event of any conflict between the provisions of this Accounting Procedure and the
Contract, the provisions of the Contract shall prevail.
1.4. Modifications

The provisions of the Accounting Procedure may be modified by mutual agreement of the
Parties.

The Parties hereby agree that if any provision of the Accounting Procedure proves inequitable
to either Party, such provision shall be modified in good faith by the Parties in order to avoid
any unfairness.

ARTICLE.

with respect to the Petroleum Operations,
charged to the debit of such accounts:

¢° following costs and expenses shall be

2.1. Personnel expenses

All payments made or expenses incurred to cover the salaries and wages of employees of the
Company and its Affiliated Companies who are directly assigned either temporarily or
continuously to the Petroleum Operations in the Central African Republic, including costs of
legal and social insurance benefits as well as all additional costs or expenses provided for in the
individual or collective employment contracts or as provided for in the administrative policies
of the Company.

2.2. Buildings .
Building costs, maintenance and related costs, as well as rents paid for all offices, houses,
warehouses and buildings, including housing and recreational facilities for employees, and the
costs of equipment, furniture, fixtures and supplies necessary for the operation of such
buildings required for the performance of the Petroleum Operations.

oO
Oo
2.3. Materials, equipment and rentals

The costs of equipment, materials, machinery, articles, supplies and facilities purchased or
supplied for the requirements of the Petroleum Operations, as well as rentals or compensations
paid or incurred for the use of any equipment and facilities required for the Petroleum
Operations, including equipment belonging to the Company.

2.4. Transportation

Transportation of employees, equipment, materials and supplies within the Central African
Republic, as well as between the Central African Republic and other countries, required for the
Petroleum Operations. The costs of transportation of employees shall include the moving
expenses for the employees and their families paid by the Company in accordance with its
policies.

2.5. Services rendered by subcontractors

The costs of services rendered by subcontractors, consyl

is,.éxperts, as well as the costs
telated to the services rendered by the State or any ot i i

2.6. Insurance and claims

Premiums paid for insurance policies ciistomaril subs

tecovered by the insurer and all Cass ‘arising from court decisions.

If, after approval of the Minister, no aoe is subscribed with respect to a specific risk, all
expenses incurred and paid by the Company for the settlement of all losses, claims,
compensations, court decisions and other expenses.

2.7. Legal expenses

All expenses for the conduct, review and settlement of disputes or claims arising from the
Petroleum Operations, or the expenses required to defend or recover assets acquired in the
performance of the Petroleum Operations, including, inter alia, lawyer fees, court expenses,
costs of investigations or inquiries and amounts paid in settlement or satisfaction of such
disputes or claims. If such actions are to be conducted by the legal staff of the Company, a
reasonable compensation shall be included in the Petroleum Costs, which shall not exceed in
any case the cost of supplying said service usually charged by a Third Party.
2.8. General and administrative expenses ("Overheads")

2.8.1. Overheads in the Central African Republic shall represent the wages and expenses of
the Company's employees engaged in the Petroleum Operations in the Central African
Republic, whose work time is not directly allocated thereto, as well as the costs of
maintaining and operating in the Central African Republic a main administrative office
and sub-offices necessary for the Petroleum Operations.

2.8.2. The Company shall add a reasonable amount as foreign overheads necessary for the
performance of the Petroleum Operations and bome by the Company and its Affiliated
Companies; such amounts shall correspond to the costs of the services rendered for the
benefit of the Petroleum Operations.

The amounts charged shall be provisional amounts established on the basis of the
experience of the Company and shall be adjusted annually according to the actual costs
boms by the Company, provided, however, such amounts shall not exceed the
following limits:

(a) prior to the granting of the first Concession: percent (__%) of the
Petroleum Costs excluding Overheads ;

(b) from the granting of the first Concessioti ent (__%) of the

Petroleum costs excluding financial

2.9. Other expenses

All expenses incurred by the Company (incli interests on funds provided to the Company
for purposes of financing the development’ and transportation Petroleum Operations, as
determined in accordance with thé provisions of paragraphs 3 and 4 of Article 71 of the
Petroleum Code) other than the expenses covered and set forth by the preceding provisions of
this Article 2 of this Appendix 2, and other than the expenses excluded from the Petroleum
Costs in accordance with the provisions of the Contract.

90
ARTICLE 3

COST EVALUATION BASIS FOR SERVICES,
MATERIALS AND EQUIPMENT USED IN THE
PETROLEUM OPERATIONS

3.1. Technical services

A reasonable rate shall be charged for the technical services rendered by the Company or its
Affiliated Companies for the benefit of the Petroleum Operations carried out under this
Contract, such as gas, water, core analyses and any other analyses and tests, provided that such
rates shall not exceed those normally charged by independent technical service companies and
laboratories for like services.

3.2. Purchase of materials and equipment
The materials and equipment purchased and the services rendéred necessary for the Petroleum

Operations shall be charged to the Petroleum Costs A: t the "Net Cost" incurred by the
Contractor.

“Net Cost" shall include the cost of pure]
obtained, if any) and such items as.
unloading costs, licence fees related to: i
losses not recovered through insurance.”

; transportation, loading and
yand equipment, as well as transit

3.3. Utilization of equipment facilities owned by the Company

Equipment and facilities owned by the Company and used in the Petroleum Operations shall be
charged to the Petroleum Costs Account at a rental rate which shall cover maintenance,

repairs, depreciation and services required for the Petroleum Operations, provided such costs
shall not exceed those normally charged in the Central African Republic for like services.

3.4. Valuation of material

All material transferred from the warehouses of the Company or its Affiliated Companies, or
by any entity constituting the Company or their Affiliated Companies, shall be valued as
follows:

(a) New material

New material (condition "A") means new material which has never been used: one
hundred percent (100%) of the Net Cost.

91
(b)

(©)

(d)

(e)

cy)

Material in good condition

Material in good conditions (condition "B") means material in good condition which is still
usable for its initial purpose without repair: seventy-five percent (75%) of the Net Cost of
new material as defined in paragraph (a).

Other used material

Other used material (condition "C") means material still usable for its initial purpose, but
only after repairs and reconditioning: fifty percent (50%) of the Net Cost of new material
as defined in paragraph (a).

Material in poor condition

Material in poor conditions (condition "D") means material no longer usable for its initial
purpose, but still usable for other purposes: twenty-five percent (25%) of the Net Cost of
new material as defined in paragraph (a).

Scrap and discard

Scrap and discard (condition "E") means mat ‘usage and repair: prevailing
price of scrap material. ”
Valuation

The Parties may replace the ratés Specified in
made by their representatives.

3.5. Materials and equipmetit disposed by the Company

(a)

(b)

©

Materials, equipment and consumables purchased by all the entities constituting the
Company or shared among them in kind shall be valued in accordance with the principles
defined in Article 3.4. above.

Materials and equipment purchased by any entity constituting the Company or by Third
Parties shall be valued at the sales price received which shall in no event be less than the
price determined in accordance with the principles defined in Article 3.4. above.

The corresponding amounts shall be credited to the Petroleum Costs Account.

92
ARTICLE 4

DEPRECIATION OF CAPITAL EXPENDITURES
AND EXPLORATION EXPENDITURES

4.1. Capital expenditures

For purposes of determining the taxable net profit arising from all the Petroleum Operations
carried out by the Company in the territory of the Central African Republic, capital
expenditures incurred by the Company and necessary for the Petroleum Operations shall be
depreciated under a straight-line basis.

The minimum duration of depreciation shall be five (5) Calendar Years (or ten (10) Calendar
Years with respect to capital expenditures relating to transportation) from the Calendar Year
during which such capital expenditures are incurred, or from the Calendar Year during which
the assets corresponding to such capital expenditures are put into normal service, whichever is
later.

4.2. Exploration expenditures

African Republic, oo inter rysi

exploratory well drilling costs (excluding producti 4 exploratory well costs which shall be
capitalized) shall be considered as charges entirely deductible upon the year they are incurred
or may be depreciated under a depreciation re} s lected by the Company.

“ ARTICLE 5

DETERMINATION OF THE SUPPLEMENTARY
PETROLEUM PAYMENT

For purposes of determining the supplementary petroleum payment, the following terms shall
have the following meaning:

5.1. Accumulated net revenues

The sum of the Company's profits after payment of corporate tax, of royalty on production

and, as the case may be, of the supplementary petroleum payment, calculated from the
Effective Date up to the end of the preceding Year.

93
5.2. Accumulated Investments

The sum of exploration expenditures, Appraisal expenditures and development expenditures
(excluding, inter alia, financial costs, production and transportation costs, Overheads) which
are charged to the Petroleum Costs account in accordance with Article 1.2. of the Accounting
Procedure, calculated from the Effective Date up to the end of the preceding Year, without
any deduction of depreciation which may have been made by the Company.

ARTICLE 6

INVENTORIES

6.1. Frequency

The Company shall keep permanent inventories both in quantity and value of all materials used
in the Petroleum Operations and shall proceed at reasonable intervals, at least once a year, with
the physical inventories such as required by the Parties.

6.2. Notification

.be sent by the Company at least
ntory, so that the Minister and the
nted, at their expense, during the inventory

A written notice of intention to cond
sixty (60) days before the commencement of
entities constituting the Company may be rep:
operations.

6.3, Information
In the event the Minister or any entity constituting the Company shall not be represented

during an inventory, said Party or Parties shall be bound by the inventory established by the
Company, which shall then furnish to such Party or Parties a copy of said inventory.

34
